Exhibit 10.1

Execution Copy

AMENDMENT NO. 1 TO THE PURCHASE ORDER BETWEEN BUYER AND SELLER

This Amendment No. 1 (“Amendment”) is entered into as of January 17, 2007
(“Effective Date”), and is attached to and made a part of the Purchase Order
No. 51525-Pipe-003-00 (the “Purchase Order”), dated as of July 31, 2006, by and
between Cheniere Creole Trail Pipeline, L.P. (“Buyer”) and ILVA S.p.A.
(“Seller”).

In consideration of the mutual promises set forth in this Amendment, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:

 

  1. The “face” of the Purchase Order is hereby deleted in its entirety and
replaced with the “face” of the Purchase Order attached hereto and incorporated
herein as Exhibit 1.

 

  2. The letter of credit originally provided by Buyer pursuant to Note 6 of the
“face” of the Purchase Order and in the form of Attachment B to Buyer’s Standard
Terms and Conditions shall be amended as necessary to comply with Note 6 of the
“face” of the Purchase Order attached hereto and incorporated herein as Exhibit
1.

 

  3. In Section 37 of Buyer’s Standard Terms and Conditions replace “December
31, 2009” with “December 31, 2010”.

 

  4. Insert Attachment C to Buyer’s Standard Terms and Conditions which is
attached hereto and incorporated herein as Exhibit 2.

 

  5. This Amendment modifies the Purchase Order as set forth herein. To the
extent any provisions of this Amendment are inconsistent with, conflict with, or
vary from the provisions of the Purchase Order, the provisions of this Amendment
shall control. Capitalized terms used but not defined in this Amendment shall
have the meaning set forth in the Purchase Order. Except as expressly modified
by this Amendment, the Purchase Order shall remain in full force and effect.

 

  6. This Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.

IN WITNESS WHEREOF, Buyer and Seller have caused this Amendment to be signed and
delivered by their duly authorized officers, and this Amendment shall be
effective on the Effective Date.

 

BUYER:

Cheniere Creole Trail Pipeline, L.P.

 

By:

  /s/ R. Keith Teague  

Name:

  R. Keith Teague  

Title:

  President

SELLER:

ILVA S.p.A.

 

By:

  /s/April Schatte  

Name:

  April Schatte   Title:   Representative, ILVA America, Inc.

 

1



--------------------------------------------------------------------------------

Execution Copy

Exhibit 1

[Please see attached.]

 

2



--------------------------------------------------------------------------------

Exhibit 2

ATTACHMENT C

STANDBY LETTER OF CREDIT

WE HEREBY ISSUE THIS IRREVOCABLE STANDBY LETTER OF CREDIT (“LETTER OF CREDIT”)
NO.                     

 

–ADVISING BANK:

   BANCA INTESA—SARANNO BRANCH, ITALY   

–APPLICANT :

   CHENIERE CREOLE TRAIL PIPELINE, L.P.    717 TEXAS AVENUE, SUITE 3100   
HOUSTON, TEXAS 77002    UNITED STATES    ATTN:                        
FACSIMILE:                        

–BENEFICIARY:

   ILVA S.P.A.    VIALE CERTOSA, 249    20151 MILANO —ITALY    ATTN:
                        FACSIMILE:                     

FOR AN INITIAL AMOUNT OF                      U.S. DOLLARS (U.S.$
                     ) (THE “STATED AMOUNT”). THIS LETTER OF CREDIT IS ISSUED ON
BEHALF OF THE APPLICANT TO SUPPORT APPLICANT’S PAYMENT OBLIGATIONS FOR LOTS 4
AND 5 UNDER THAT CERTAIN PURCHASE ORDER, DATED AS OF AUGUST 3, 2006, AS AMENDED
(THE “PURCHASE ORDER”).

EXPIRY DATE: THIS LETTER OF CREDIT SHALL EXPIRE AND BECOME AUTOMATICALLY NULL
AND VOID ON THE EARLIER OF         [                    ] IN ITALY OR WHEN THE
STATED AMOUNT HAS BEEN REDUCED TO ZERO U.S. DOLLARS (U.S.$0), WHETHER OR NOT
THIS LETTER OF CREDIT IS RETURNED TO US.

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE WITH BANCA INTESA—SARANNO
BRANCH, ITALY BY PAYMENT AGAINST THE PRESENTATION OF: (A) YOUR DRAFT(S) DRAWN ON
[                    ] (THE “ISSUING BANK”) AT SIGHT IN THE FORM OF ANNEX I
ATTACHED HERETO APPROPRIATELY COMPLETED, (B) A DRAWING CERTIFICATE DULY SIGNED
IN THE FORM OF ANNEX II ATTACHED HERETO APPROPRIATELY COMPLETED, (C) A COPY OF
NOTICE TO APPLICANT DULY SIGNED IN THE FORM OF ANNEX III ATTACHED HERETO AND
APPROPRIATELY COMPLETED, AND (D) PRESENTATION AT COUNTERS OF BANCA
INTESA—SARANNO BRANCH, ITALY OF THE FOLLOWING DOCUMENTS:

 

1) ONE COPY OF THE APPLICABLE INVOICE FOR THE GOODS FOR WHICH UNDISPUTED PAYMENT
HAS NOT BEEN MADE, SUCH INVOICE BEING ATTACHED TO THE DRAWING CERTIFICATE, AND

 

2) ONE COPY/PHOTOCOPY OF THE APPLICABLE BILL OF LADING ISSUED EVIDENCING
SHIPMENT OF SUCH GOODS OR THE APPLICABLE TALLY LIST EVIDENCING COATING SERVICES
PERFORMED FOR SUCH GOODS, SUCH COPY/PHOTOCOPY BEING ATTACHED TO THE DRAWING
CERTIFICATE.

SPECIAL CONDITIONS:

– PARTIAL DRAWING: ALLOWED

 

3



--------------------------------------------------------------------------------

– PRESENTATION OF A BILL OF LADING IS FOR THE EVIDENCE OF SHIPMENT PURPOSES ONLY
AND SUCH DOCUMENTS WILL NOT BE EXAMINED IN ACCORDANCE WITH THE U.C.P.

– IT IS A CONDITION OF THIS LETTER OF CREDIT THAT ONCE THE CUMULATIVE INVOICES
PAID BY THE APPLICANT TO BENEFICIARY UNDER THE PURCHASE ORDER FOR LOTS 4 AND 5
EXCEED THE STATED AMOUNT, THE STATED AMOUNT SHALL BE REDUCED BY THE EQUIVALENT
AMOUNT OF ANY SUBSEQUENT PAYMENT BY APPLICANT UNDER THE PURCHASE ORDER FOR LOTS
4 AND 5 UPON THE ISSUING BANK’S RECEIPT FROM BENEFICIARY OF A COPY OF A NOTICE
OF REDUCTION DULY SIGNED BY BENEFICIARY IN THE FORM OF ANNEX IV ATTACHED HERETO
AND APPROPRIATELY COMPLETED.

– THE STATED AMOUNT SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT
OF ANY DRAWING RECEIVED BY BENEFICIARY PURSUANT TO THIS LETTER OF CREDIT.

INSTRUCTIONS TO ADVISING BANK: YOU ARE AUTHORIZED TO CLAIM ON US VIA
AUTHENTICATED SWIFT CERTIFYING TO US THAT THE DRAFT AND ACCOMPANYING DOCUMENTS
ARE RECEIVED IN FULL COMPLIANCE WITH THE TERMS OF THIS LETTER OF CREDIT AND YOU
ARE FORWARDING THE DRAFT AND CORRESPONDING DOCUMENTS TO US VIA COURIER SERVICE
UNDER ONE COVER. WE UNDERTAKE TO HONOR YOUR DEMAND WITHIN THREE (3) BANKING DAYS
AFTER RECEIPT OF YOUR CLAIM.

ALL BANKING CHARGES OUTSIDE THE COUNTRY OF ISSUANCE OF THIS LETTER OF CREDIT
CHARGES ARE FOR THE ACCOUNT OF THE BENEFICIARY.

EXCEPT SO FAR AS OTHERWISE EXPRESSELY STATED, THIS LETTER OF CREDIT IS SUBJECT
TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500 (“U.C.P.”), AND AS TO ANY
MATTERS NOT SPECIFICALLY COVERED THEREBY, THIS LETTER OF CREDIT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED OR AMPLIFIED BY REFERENCE TO ANY
DOCUMENT, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN OTHER THAN THE U.C.P. OR
OTHER THAN BY AGREEMENT IN WRITING BETWEEN BENEFICIARY AND APPLICANT AND
CONSENTED TO BY US.

 

[NAME OF ISSUING BANK]

BY:

    

NAME:

    

TITLE:

    

 

4



--------------------------------------------------------------------------------

ANNEX I

STANDBY LETTER OF CREDIT NUMBER                     

DRAFT

DATE:                             

PAY AT SIGHT TO ORDER OF OURSELVES                                          AND
            /100 U.S. DOLLARS (U.S.$                     ). THIS DRAFT IS
PRESENTED UNDER STANDBY LETTER OF CREDIT NO.                      DATED
                            , ISSUED FOR THE ACCOUNT OF CHENIERE CREOLE TRAIL
PIPELINE, L.P.

 

TO: [ISSUING BANK NAME]

 

     [ISSUING BANK ADDRESS]

 

ILVA S.P.A.

BY:     

NAME:

    

TITLE:

    

 

5



--------------------------------------------------------------------------------

ANNEX II

STANDBY LETTER OF CREDIT NUMBER                     

DRAWING CERTIFICATE

DATE:                             

 

TO: [ISSUING BANK NAME]

     [ISSUING BANK ADDRESS]

 

RE: STANDBY LETTER OF CREDIT NO.                     

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN STANDBY LETTER OF CREDIT NO.
                     (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF ILVA
S.P.A. (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN PURCHASE ORDER, DATED AS OF AUGUST 3, 2006, AS
AMENDED, BY AND BETWEEN BENEFICIARY AND CHENIERE CREOLE TRAIL PIPELINE, L.P.
(“APPLICANT”) (THE “PURCHASE ORDER”), THE UNDERSIGNED, AN OFFICER OF
BENEFICIARY, DOES HEREBY CERTIFY THAT:

1. APPLICANT HAS FAILED TO PAY AMOUNTS FOR GOODS AND SERVICES (A) OWED TO
BENEFICIARY FOR LOTS 4 AND 5 WITHIN THE TIME ALLOWED UNDER THE PURCHASE ORDER,
AND (B) FOR WHICH BENEFICIARY HAS SUBMITTED TO APPLICANT AN INVOICE (ATTACHED
HERETO) IN ACCORDANCE WITH THE PURCHASE ORDER; AND

2. BENEFICIARY HAS SHIPPED SUCH GOODS, AS EVIDENCED BY THE ATTACHED BILL OF
LADING OR BENEFICIARY HAS COATED THE GOODS, AS EVIDENCED BY THE ATTACHED TALLY
LIST, WHICHEVER IS APPLICABLE; AND

3. BENEFICIARY HAS PROVIDED WRITTEN NOTICE TO APPLICANT IN THE FORM OF ANNEX III
TO THE LETTER OF CREDIT, DATED AT LEAST THIRTY (30) DAYS AFTER THE DATE OF THE
ATTACHED INVOICE AND AT LEAST FIVE (5) CALENDAR DAYS PRIOR TO THE DATE OF THIS
DRAWING CERTIFICATE, STATING BENEFICIARY’S INTENT TO DRAW AGAINST THE LETTER OF
CREDIT AND THE AMOUNT TO BE DRAWN. A COPY OF SUCH NOTICE IS ATTACHED HERETO; AND

4. APPLICANT HAS FAILED TO CURE SUCH FAILURE TO PAY PRIOR TO THE DATE OF THIS
CERTIFICATE; AND

5. BENEFICIARY IS ENTITLED TO PAYMENT OF                      U.S. DOLLARS
(U.S.$                     ), WHICH REPRESENTS NO MORE THAN THE AMOUNTS OWED FOR
THOSE GOODS AND SERVICES FOR WHICH PAYMENT IS OWED UNDER THE PURCHASE ORDER FOR
LOTS 4 AND 5 BUT WHICH HAVE NOT BEEN PAID.

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS                      DAY OF                             , 20        .

 

ILVA S.P.A.

BY:      NAME:     

TITLE:

    

 

7



--------------------------------------------------------------------------------

ANNEX III

STANDBY LETTER OF CREDIT NUMBER                     

FORM OF NOTICE TO APPLICANT

DATE:                             

 

TO: CHENIERE CREOLE TRAIL PIPELINE, L.P.

     717 TEXAS AVENUE, SUITE 3100

     HOUSTON, TEXAS 77002

     UNITED STATES

     ATTN: [                ]

RE: Standby Letter of Credit No.                             ; Purchase Order,
dated as of August 3, 2006, as amended, by and between Beneficiary and Cheniere
Creole Trail Pipeline, L.P. (“Buyer”) (“Purchase Order”)

To Whom It May Concern:

ILVA S.p.A. (“Seller”) hereby gives Buyer notice that Buyer has failed to pay
amounts owed to Seller under the Purchase Order for Lots 4 and 5, generally
specified as follows:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                                                                               
                                                                       .

If Buyer does not cure such failure to pay within five (5) calendar days of
Buyer’s receipt of this notice, Seller intends to draw down or collect against
the Letter of Credit in the amount of [                             U.S. Dollars
(U.S.$            ]).

 

ILVA S.P.A.

BY:

    

NAME:

    

TITLE:

    

 

8



--------------------------------------------------------------------------------

ANNEX IV

STANDBY LETTER OF CREDIT NUMBER                     

NOTICE OF REDUCTION

DATE:                             

 

TO: [ISSUING BANK NAME]

     [ISSUING BANK ADDRESS]

RE: STANDBY LETTER OF CREDIT NO.                     

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN STANDBY LETTER OF CREDIT NO.
                     (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF ILVA
S.P.A. (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN PURCHASE ORDER, DATED AS OF AUGUST 3, 2006, AS
AMENDED, BY AND BETWEEN BENEFICIARY AND CHENIERE CREOLE TRAIL PIPELINE, L.P.
(“APPLICANT”) (THE “PURCHASE ORDER”), THE UNDERSIGNED, AN OFFICER OF
BENEFICIARY, DOES HEREBY PROVIDE NOTICE THAT:

1. THE CUMULATIVE INVOICES PAID BY THE APPLICANT TO BENEFICIARY UNDER THE
PURCHASE ORDER FOR LOTS 4 AND 5 EXCEED THE STATED AMOUNT OF THE LETTER OF
CREDIT, AND THEREFORE EACH SUBSEQUENT PAYMENT BY APPLICANT UNDER THE PURCHASE
ORDER FOR LOTS 4 AND 5 REDUCES THE STATED AMOUNT BY THE EQUIVALENT AMOUNT OF THE
SUBSEQUENT PAYMENT.

2. ATTACHED HERETO IS A COPY OF AN ELECTRONIC FUNDS TRANSFER TRANSMITTAL
EVIDENCING THE AMOUNT OF THE RELEVANT SUBSEQUENT PAYMENT.

3. THEREFORE, YOU ARE REQUESTED TO IMMEDIATELY REDUCE THE STATED AMOUNT OF THE
LETTER OF CREDIT BY [                      U.S. DOLLARS (U.S.$
                    )] SO THAT THE STATED AMOUNT WILL THEREAFTER BE
[                     U.S. DOLLARS (U.S.$                     )].

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS NOTICE AS OF
THIS              DAY OF                             , 20        .

 

ILVA S.P.A.

BY:     

NAME:

     TITLE:     

 

9



--------------------------------------------------------------------------------

 

 

LOGO [g38289image002.jpg]   PURCHASE ORDER   THIS NUMBER MUST APPEAR ON
INVOICES, SHIPPING PAPERS, BOXES, CRATES AND ALL CORRESPONDENCE.         

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

 

DATE ORDERED:         7/31/2006

        

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     1 OF 13

R.K. Teague

 

713-265-0228

       713-659-1361       DATE DELIVERY REQUIRED AT "SHIP TO"

    BUYER

 

        PHONE

       FAX       6/30/2007

SELLER:

ILVA S.p.A.

Viale Certosa, 249

Milano 20151

   SHIP TO:
Bayou Companies, LLC
New Iberia, LA   

                 COST ACCT. DISTRIBUTION:

CT Seg 2 - Acct 1098

CONTACT/PHONE NO:

April Schatte

(713) 961-5858

 

SHIPPING TERMS:

See Below

 

SHIPPING METHOD:

Ocean Frt.

 

PAYMENT

TERMS:

Installment Terms

  FINAL SHIPPING POINT:  

PROMISE SHIP DATE:

 

6/30/2007

LINE    QTY    U/M    PART #DESCRIPTION    TAG #   REFERENCE    AREA/LOC.     
UNIT PRICE      EXTENSION 1.001    2,880    FT    PHASE 1 PIPE                 
   $ 275.28    $ 792,806.40                   Pipe, DSAW, 42" OD x 0.888" WT,
API 5L-X70, 14- 16 Mil FBE Outer coating w/40 mils minimum overcoating, 1.5 mils
internal flow coating, per the specifications referenced in Notes, nominal joint
length 40'                                                                     
                          The following is a breakout of unit cost per foot:   
                                                                               
                Bare Pipe:                         $205.08                    
                              FBE & ARO Coating:        $33.33                 
                                 ID Lining                              $6.72   
                                               FRT. New
Iberia:                $30.15                                                 
                         GRAND TOTAL:      CONTINUED

LOGO [g38289image003.jpg]

  /s/ April Schatte     SIGNATURE:         /s/ R. Keith Teague   
Date:                1/17/2007

 



--------------------------------------------------------------------------------

 

LOGO [g38289image002.jpg]

  PURCHASE ORDER  

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

 

DATE ORDERED:         7/31/2006

        

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     2 OF 13

LINE   QTY   U/M   PART #                 DESCRIPTION                      
  TAG#       REFERENCE       AREA/ LOC.       UNIT PRICE       EXTENSION  
1.002       3,600       FT     PHASE 1 PIPE                  $ 257.48    $
926,928.00                Pipe, DSAW, 42" OD x 0.888" WT, API 5L-X70, 14 - 16
Mil FBE Outer coating, 1.5 mils internal flow coating, per the specifications
referenced in Notes, nominal joint length 40'                                  
                                               The following is a breakout of
unit cost per foot:                                                           
                          Bare Pipe:                   $205.08                 
                          FBE Coating:                $15.53                    
                       ID Lining                        $6.72                 
                          FRT. New Iberia:          $30.15                      
                                            1.003   360   FT   PHASE 1 PIPE     
            $ 236.69    $ 85,208.40                Pipe, DSAW, 42" OD x 0.888"
WT, API 5L-X70, Bare Pipe, per the specifications referenced in Notes, in Notes,
nominal joint length 40'                                                      
                           The following is a breakout of unit cost per foot:  
                                                                              
    Bare Pipe:                   $205.08                                       
    FRT. New Iberia:          $31.61                                            
                 GRAND TOTAL:         CONTINUED



--------------------------------------------------------------------------------

 

LOGO [g38289image002.jpg]

  PURCHASE ORDER  

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

 

DATE ORDERED:         7/31/2006

        

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     3 OF 13

LINE   QTY   U/M      PART #                    
DESCRIPTION                                   TAG#     REFERENCE     
AREA/LOC.      UNIT PRICE    EXTENSION 2.001   3,200   FT      PHASE 1 PIPE     
              $263.17      $842,144.00                 Pipe, DSAW, 42" OD x
0.864 WT, API 5L-X70, 14 - 16 Mil FBE Outer coating w/40 mils minimum
overcoating, 1.5 mils internal flow coating, per the specifications referenced
in Notes, nominal joint length 40'                                              
                                           The following is a breakout of unit
cost per foot:                                                                 
                            Bare Pipe:                        $199.66          
                                     FBE & ARO Coating:       $27.44          
                                     ID Lining                            $6.72
                                               FRT. New Iberia:
             $29.35                                                           
              2.002   1,200   FT    PHASE 1 PIPE                    $251.09     
$301,308.00                 Pipe, DSAW, 42" OD x 0.864" WT, API 5L-X70, 14 - 16
Mil FBE Outer coating, 1.5 mils internal flow coating, per the specifications
referenced in Notes, nominal joint length 40'                                   
                                                      The following is a
breakout of unit cost per foot:                                                
                                             Bare Pipe:                        
$199.66                                                FBE Coating:
                     $15.36                                                ID
Lining                              $6.72                                     
          FRT. New Iberia:                $29.35                                
                                         2.003   800   FT    PHASE 1 PIPE       
            $230.43      $184,344.00                 Pipe, DSAW, 42" OD x 0.864"
WT, API 5L-X70, Bare Pipe, per the specifications referenced in Notes, in Notes,
nominal joint length 40'                                                        
                                 The following is a breakout of unit cost per
foot:                                                                         
                    Bare Pipe:                         $199.66                
                               FRT. New Iberia:               $30.77          
         GRAND TOTAL:        CONTINUED



--------------------------------------------------------------------------------

 

LOGO [g38289image002.jpg]

  PURCHASE ORDER  

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

 

DATE ORDERED:         7/31/2006

        

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     4 OF 13

LINE    QTY    U/M      PART #             DESCRIPTION                       
TAG#      REFERENCE     AREA/LOC.     UNIT PRICE    EXTENSION 3.000    246,600
   FT    PHASE 2 PIPE                     $ 184.36      $ 45,463,176.00         
         Pipe, DSAW, 42" OD x 0.600" WT, API 5L-X70, 14 - 16 Mil FBE Outer
coating, 1.5 mils internal flow coating, per the specifications referenced in
Notes, nominal joint length 40'                                                 
                                              The following is a breakout of
unit cost per foot:                                                             
                                      Bare Pipe:                   $140.74      
                                            FBE Coating:              $  15.06
                                                  ID
Lining                     $    6.72                                           
       FRT. New Iberia:        $  21.84                                        
                                     4.000    800    FT    PHASE 2 PIPE         
           $ 163.57      $ 130,856.00                   Pipe, DSAW, 42" OD x
0.600" WT, API 5L-X70, Bare Pipe, per the specifications referenced in Notes, in
Notes, nominal joint length 40'                                                 
                                              The following is a breakout of
unit cost per foot:                                                             
                                      Bare Pipe:                    $140.74   
                                               FRT. New Iberia:         $  22.83
                                                                      
GRAND TOTAL:          CONTINUED



--------------------------------------------------------------------------------

 

LOGO [g38289image002.jpg]

  PURCHASE ORDER  

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

 

DATE ORDERED:         7/31/2006

        

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     5 OF 13

LINE    QTY    U/M          PART #                DESCRIPTION    TAG#     
REFERENCE     AREA/LOC.      UNIT PRICE    EXTENSION 5.001    23,940      FT  
   PHASE 1 PIPE                     $ 213.44    $ 5,109,753.60                  
Pipe, DSAW, 42" OD x 0.720" WT, API 5L-X70, 14 - 16 Mil FBE Outer coating, 1.5
mils internal flow coating, per the specifications referenced in Notes, nominal
joint length 40'                                                               
                                The following is a breakout of unit cost per
foot:                                                                           
                        Bare Pipe:                       $166.97              
                                    FBE Coating:                  $  15.21      
                                            ID
Lining                         $    6.72                                        
          FRT. New Iberia:            $  24.54                                  
                                           5.002    200    FT    PHASE 1 PIPE   
                 $ 192.70    $ 38,540.00                   Pipe, DSAW, 42" OD x
0.720" WT, API 5L-X70, Bare Pipe, per the specifications referenced in Notes, in
Notes, nominal joint length 40'                                                 
                                              The following is a breakout of
unit cost per foot:                                                             
                                      Bare Pipe:                        $166.97
                                                  FRT. New
Iberia:             $  25.73                                                    
                   GRAND TOTAL:          CONTINUED



--------------------------------------------------------------------------------

LOGO [g38289image002.jpg]

  PURCHASE ORDER  

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

  DATE ORDERED:         7/31/2006         

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     6 OF 13     

LINE    QTY    U/M      PART #                      DESCRIPTION                
                TAG#      REFERENCE      AREA/LOC.      UNIT PRICE    EXTENSION
6.001    23,280    FT    PHASE 2 PIPE                      $ 216.46    $
5,039,188.80                   Pipe, DSAW, 42" OD x 0.720" WT, API 5L-X70, 14 -
16 Mil FBE Outer coating w/40 mils minimum overcoating, 1.5 mils internal flow
coating, per the specifications referenced in Notes, nominal joint length 40'   
                                                                              
               The following is a breakout of unit cost per foot:               
                                                                              
       FBE & ARO Coating:                   $168.40                             
                      FBE Coating:                                  $15.21      
                                             ID
Lining                                           $6.72                        
                           FRT. New Iberia:                            $26.13   
                                                                           
6.002    28,040    FT    PHASE 2 PIPE                      $ 234.58    $
6,577,623.20                   Pipe, DSAW, 42" OD x 0.720" WT, API 5L-X70, 14 -
16 Mil FBE Outer coating, 1.5 mils internal flow coating, per the specifications
referenced in Notes, nominal joint length 40'                                   
                                                              The following is a
breakout of unit cost per foot:                                               
                                                      Bare
Pipe:                                     $168.40                             
                      FBE & ARO Coating:                    $33.33            
                                       ID
Lining                                           $6.72                        
                           FRT. New Iberia:                            $26.13   
                                                                           
6.003    440    FT    PHASE 2 PIPE                      $ 195.72    $ 86,116.80
                  Pipe, DSAW, 42" OD x 0.720" WT, API 5L-X70, Bare Pipe, per the
specifications referenced in Notes, in Notes, nominal joint length 40'         
                                                                              
         The following is a breakout of unit cost per foot:                     
                                                                           
    Bare Pipe:                                       $168.40                  
                                 FRT. New
Iberia:                            $27.32                       
GRAND TOTAL:          CONTINUED



--------------------------------------------------------------------------------

 

LOGO [g38289image002.jpg]

  PURCHASE ORDER  

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

 

DATE ORDERED:         7/31/2006

        

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     7 OF 13

LINE   QTY   U/M       PART #                        DESCRIPTION    TAG#   
REFERENCE   AREA/ LOC.   UNIT PRICE   EXTENSION 7.001   4,600   FT   PHASE 2
PIPE             $272.67   $ 1,254,282.00         Pipe, DSAW, 42" OD x 0.864 WT,
API 5L-X70, 14 - 16 Mil FBE Outer coating w/40 mils minimum overcoating, 1.5
mils internal flow coating, per the specifications referenced in Notes, nominal
joint length 40'                                               The following is
a breakout of unit cost per foot:                                              
    Bare Pipe:   $201.38                           FBE & ARO Coating:     $33.33
                          ID Lining       $6.72                           FRT.
New Iberia:     $31.24                                       7.002   1,400   FT
  PHASE 2 PIPE             $254.70   $ 356,580.00         Pipe, DSAW, 42" OD x
0.864" WT, API 5L-X70, 14 - 16 Mil FBE Outer coating, 1.5 mils internal flow
coating, per the specifications referenced in Notes, nominal joint length 40'   
                                           The following is a breakout of unit
cost per foot:                                                   Bare Pipe:  
$201.38                           FBE Coating:     $15.36                      
    ID Lining       $6.72                           FRT. New Iberia:     $31.24
                                      7.003   800   FT   PHASE 2 PIPE          
  $234.04   $ 187,232.00         Pipe, DSAW, 42" OD x 0.864" WT, API 5L-X70,
Bare Pipe, per the specifications referenced in Notes, in Notes, nominal joint
length 40'                                               The following is a
breakout of unit cost per foot:                                              
    Bare Pipe:   $201.38                               FRT. New Iberia:  
  $32.66                 GRAND TOTAL:       CONTINUED



--------------------------------------------------------------------------------

 

LOGO [g38289image002.jpg]

  PURCHASE ORDER  

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

 

DATE ORDERED:         7/31/2006

        

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     8 OF 13

LINE     QTY     U/M         PART #                     DESCRIPTION   TAG#    
REFERENCE      AREA/LOC.      UNIT PRICE      EXTENSION                Notes to
Seller:                                          

1.      Pipe shall be manufactured in accordance and shall comply with the
following Buyer specifications which are incorporated into this Purchase Order
by reference:

                                                                               
      

(a)    API 5L X70 and Specification 51520-P-003, Submerged Arc Welded Line Pipe
Longitudinal Seam, Rev. 0 dated 02/24/06,

                                                                               
      

(b)    Specification 51520-P-020, Yard Applied Pipe Coating, Rev. 0 dated
02/27/06,

                                                                               
      

(c)    Specification 51520-P-021, Internal Coating of Line Pipe, Rev. 0 dated
02/27/06,

                                                                               
      

(d)    Specification 51520-P-050, Handling, Storage and Shipping of Pipe, Rev. 0
dated 03/01/06, and

                                                                               
      

(e)    Technical Evaluation for Pipe and Coating, Document 51520-TE-001 Rev. 5
dated June 14, 2006.

         Longitudinal Seam, Rev. 0 dated 02/24/06,

                                                                               
      

2.      Pipe shall be produced in Seller's pipe mill located in Taranto, Italy,
and coated by its subcontractor, Bayou Companies, at their facility in New
Iberia, Louisiana. Pre-production meetings are tentatively scheduled for late
September 2006 in Taranto and New Iberia.

                                                                GRAND TOTAL:    
   CONTINUED



--------------------------------------------------------------------------------

 

LOGO [g38289image002.jpg]

  PURCHASE ORDER  

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

 

DATE ORDERED:         7/31/2006

        

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     9 OF 13

LINE    QTY    U/M   PART #                    
DESCRIPTION                                    TAG#    REFERENCE   AREA/ LOC.   
UNIT PRICE    EXTENSION          

3. Pipe shall be produced in lots in accordance with the following production
and delivery schedule:

                                                   

Lot 1:   Shall consist of Items 2.001, 2.002 & 2.003, and shall be produced
March 1, 2007, through April 15, 2007, and delivered by June 30, 2007.

                                                   

Lot 2:   Shall consist of Items 1.001, 1.002 & 1.003, be produced April 15,
2007, through April 30, 2007, and delivered by July 15, 2007.

                                                   

Lot 3:   Shall consist of Items 5.001 & 5.002, be produced May 1, 2007, through
May 15, 2007, and delivered by August 15, 2007.

                                                   

Lots 4 to 5: Shall consist of ALL PHASE 2 PIPE, including Items 3.000, 4.000,
6.001 6.002, 6.003, 7.001, 7.002, and 7.003, and shall be produced in lots of
approximately 20,000 tons per month BEGINNING NO EARLIER than December 1, 2007.
All pipe for Lots 4 &5 shall be delivered by August 15, 2008.

                                                   

4. In the event Buyer terminates this Purchase Order for convenience in
accordance with Section 15 of Buyer's Standard Terms and Conditions, Buyer shall
pay Seller the following cancellation charges, which charges shall apply on a
per lot basis unless otherwise noted:

                                                   

(a)  After the parties' execution of this Purchase Order but

                                                                          
GRAND TOTAL:      CONTINUED



--------------------------------------------------------------------------------

 

LOGO [g38289image002.jpg]

  PURCHASE ORDER  

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

 

DATE ORDERED:         7/31/2006

        

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     10 OF 13

LINE    QTY    U/M    PART #                    
DESCRIPTION                                    TAG#    REFERENCE   AREA/ LOC.   
UNIT PRICE    EXTENSION           

       before steel pouring of Lot 1:

  $500,000 flat fee*                                                        

(b)  After steel pouring but before plate rolling:

  40% of FOB (Taranto, Italy) bare pipe value                                   
                    

(c)  After plate rolling but before pipe forming:

  70% of FOB (Taranto, Italy) bare pipe value                                   
                    

(d)  After pipe forming but before pipe shipment:

  100% of FOB (Taranto, Italy) bare pipe value                                
                       

(e)  After shipment of the lot:

  Cancellation not accepted                                                     
  

    *Such charges shall only apply on a one time basis.

                                                       

5. Seller shall invoice Buyer based on the following payment methods which
payments shall apply on a per lot basis:

                                                       

     Payment 1: Milestone payment of 100% of DDP bare pipe value New Iberia,
Louisiana upon tendering of such pipe for shipment and issuance of a bill of
lading therefore.

                                                       

     Payment 2: Earned value progress payments on a monthly basis for coating
services completed the previous month and upon submission to Buyer of the tally
list of footage completed, provided that prior to final payment being due
hereunder for such lot, Seller shall provide copies of mill test records to
Buyer.

                                                       

     Buyer shall make payments of all undisputed amounts via wire transfer
within thirty (30) days from receipt of an invoice submitted in

                                                                               
   GRAND TOTAL:      CONTINUED



--------------------------------------------------------------------------------

 

LOGO [g38289image002.jpg]

  PURCHASE ORDER  

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

 

DATE ORDERED:         7/31/2006

        

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     11 OF 13

LINE    QTY    U/M    PART #                    
DESCRIPTION                                    TAG#    REFERENCE   AREA/ LOC.   
UNIT PRICE    EXTENSION           

     accordance with this Purchase Order, including all documentation supporting
provision of the goods and services.

                                                     

6.  Buyer shall deliver to Seller two (2) standby letters of credit issued from
HSBC Bank USA, naming Seller as beneficiary, as follows: (1) the first letter of
credit shall be issued in the form of Attachment B in the amount of fifty
percent (50%) of the Purchase Order price for Lots 1, 2 and 3 and shall
delivered to Seller within ten (10) days following execution of this Purchase
Order, and (2) the second letter of credit shall be issued in the form of
Attachment C in the amount of fifty percent (50%) of of the Purchase Order price
for Lots 4 and 5 and shall be delivered to Seller the later of December 1, 2007
or commencement of steel pouring for either Lot 4 or Lot 5. Seller shall have
the right to draw down on or collect against the applicable letter of credit
upon Seller's demand in the event of the following: (a) Buyer's failure to pay
undisputed amounts for the applicable Lots, (b) Buyer has received at least five
(5) days written notice from Seller stating Seller's intent to draw against the
applicable letter of credit and the amount to be drawn, and (c) Buyer has failed
to cure such failure to pay within such five (5) day period. The amount drawn on
the applicable Letter of Credit shall not be greater than the amount that
Seller, at the time of the drawing, reasonably estimates is owed under the
Purchase Order for undisputed payments for the applicable Lots. Once the value
of the goods and services paid by Buyer hereunder for such Lots exceeds the
value of the applicable letter of credit, Seller shall, as a material obligation
under this Purchase Order and immediately upon receipt of such payment, submit a
notice of reduction to the issuing bank to reduce the amount of the applicable
letter of credit by one hundred percent (100%) of any subsequent payment

                                                                            
GRAND TOTAL:      CONTINUED



--------------------------------------------------------------------------------

 

LOGO [g38289image002.jpg]

  PURCHASE ORDER  

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

 

DATE ORDERED:         7/31/2006

        

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     12 OF 13

LINE    QTY    U/M    PART #                    
DESCRIPTION                                    TAG#    REFERENCE   AREA/ LOC.   
UNIT PRICE    EXTENSION           

         by Buyer hereunder for such Lots. Seller shall attach a copy of an
electronic funds transfer transmittal to the notice of reduction, evidencing the
amount of the subsequent payment and the corresponding applicable reduction. In
the event Seller fails to submit a notice of reduction to the issuing bank in
accordance with this paragraph: (i) no further payments shall become due under
this Purchase Order until such non-compliance is cured and (ii) Buyer may seek
and obtain specific performance or interlocutory mandatory injunctive relief
therefore in an appropriate court of jurisdiction without the posting of a bond;
it being agreed by Seller that such relief may be necessary to avoid irreparable
harm to Buyer.

                                                     

7.      All prices are in U.S. dollars.

                                                     

8.      Delivery Terms are DDP New Iberia, Louisiana, loaded on Buyer's trucks
at Bayou Companies (after coating has been applied to pipe). Freight associated
with 2008 deliveries (Lots 3.000, 4.000, 6.001, 6.002, 6.003, 7.001, 7.002 &
&.003) is estimated and must be confirmed closer to time of shipment.

                                                     

9.      Seller data, invoices and notices should reference the Purchase Order
Number and be sent to the following address:

                                                     

Cheniere Creole Trail Pipeline Company, L.P.

Attn: Keith Teague (713) 265-0228

717 Texas Avenue, Suite 3100

Houston, TX 77002

                                                                            
GRAND TOTAL:     CONTINUED



--------------------------------------------------------------------------------

 

LOGO [g38289image002.jpg]

  PURCHASE ORDER  

PURCHASE ORDER NO.

51525-Pipe-003-00

    Cheniere Creole Trail Pipeline, L.P.   INTERNAL PO#: 99100776 OP    

717 Texas Avenue, Suite 3100

  M.R. #:   Field MR#    

Houston, TX 77002

 

DATE ORDERED:         7/31/2006

        

REVISION ORDER NO.

51525-Pipe-003-01

  Date:
1/17/2007          PAGE                     13 OF 13

LINE      QTY      U/M         PART #                     DESCRIPTION    TAG#  
   REFERENCE     AREA/ LOC.      UNIT PRICE      EXTENSION                 

10.    Buyer's Standard Terms and Conditions are attached and shall apply to
this Purchase Order and are incorporated herein by reference.

                                                                              
             

11.    This is a confirming Purchase Order by Keith Teague to April Schatte.

                                                                              
                                                                              
                                                                              
                                                                              
                                                                               
                                                                                
                                                                              
                                                                               
                                                                                
                                                                
ORDER TOTAL (USD):     $ 67,376,087.20                                          
                                  TAX (USD):     $ —                          
        GRAND TOTAL (USD):     $ 67,376,087.20